Citation Nr: 9922567	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  98-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to Department of Veterans 
Affairs benefits, exclusive of health care under Chapter 17, 
Title 38, United States Code.  


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The appellant served on active duty from June 29, 1972, to 
April 5, 1973.  He received an other than honorable discharge 
from service.  In an administrative decision dated in January 
1998, the Department of Veterans Affairs (VA) Regional 
Office, Milwaukee, Wisconsin, determined that the appellant's 
discharge had been due to willful and persistent misconduct 
and had been issued under dishonorable conditions and was, 
therefore, a bar to VA benefits, exclusive of health care 
under Chapter 17, Title 38, United States Code.  The 
appellant appealed from that decision.  The case is now 
before the Board of Veterans' Appeals (Board) for appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office to the extent possible.  

2.  The appellant served on active duty from June 29, 1972, 
to April 5, 1973.  He received an other than honorable 
discharge from service.  

3.  The appellant's service records reflect that he was on 
unauthorized absence from November 1, 1972, to February 20, 
1973.  

4.  The appellant's offense during his military service was 
willful and persistent.  

5.  There is no indication that the appellant was insane at 
the time of commission of the inservice offense.  


CONCLUSION OF LAW

The appellant was discharged from service because of willful 
and persistent misconduct.  His discharge is considered to 
have been issued under dishonorable conditions.  38 U.S.C.A. 
§ 101 (West 1991); 38 C.F.R. § 3.12 (1998).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the veteran's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed to the extent possible.  In this regard, 
the appellant has maintained that, during service, an 
acquaintance of his had been beaten and the appellant's life 
had been threatened.  He has asserted that he developed 
post-traumatic stress disorder as the result of the incident 
and that the psychiatric condition led to his unauthorized 
absence and other than honorable discharge.  However, there 
is no record in the service records of such incident.  The 
Naval Criminal Investigative Service advised the regional 
office in April 1998 that it had no record of an 
investigation into the reported incident.  The United States 
Armed Services Center for Research of Unit Records also 
advised the regional office in February 1999 that it had 
coordinated its search with the Naval Criminal Investigative 
Service and had been unable to verify the incident reported 
by the appellant.  The appellant has not provided any medical 
evidence or other corroborating evidence in support of his 
claim that his unauthorized absence during service was a 
result of a psychiatric disability. Accordingly, the Board 
will base its decision on the evidence of record.  

I.  Background

The record reflects that the appellant served on active duty 
from June 29, 1972, to April 5, 1973.  He received an other 
than honorable discharge from service.  

The appellant's service records reflect that he was on 
unauthorized absence from November 1, 1972, to February 20, 
1973.  

The appellant's service medical records reflect that, on a 
medical history form completed by him at the time of his 
physical examination for discharge from service in April 
1973, he reported that he was not using any medication and 
was in perfect health.  He checked those blocks indicating 
that he did not have or had never had frequent trouble 
sleeping, depression or excessive worry or nervous trouble of 
any sort.  On the medical examination report, the psychiatric 
evaluation was reported to be normal.  He was found qualified 
for discharge from military service.  

The veteran's initial claim for VA disability benefits was 
submitted in July 1997.  He provided a statement in which he 
indicated that a fellow serviceman had been beaten during 
service and that his life had been threatened.  He maintained 
that he had developed post-traumatic stress disorder as a 
result and his unauthorized absence that led to his 
separation from service was entirely due to the stressor 
incident and the post-traumatic stress disorder.  In his 
substantive appeal, the veteran maintained that one period of 
unauthorized absence did not constitute persistent misconduct 
under 38 C.F.R. § 3.12 and should not be a basis for denying 
him VA benefits.  

II.  Analysis

A discharge or release from active service under conditions 
other than dishonorable is a prerequisite to entitlement to 
VA benefits.  38 U.S.C.A. § 101.  

A discharge or release from service under certain conditions 
is considered to have been issued under dishonorable 
conditions unless it is found that the person was insane at 
the time of commission of the offenses causing such release 
or discharge.  This includes a discharge under other than 
honorable conditions, if it is determined that it was issued 
because of willful and persistent misconduct.  A discharge 
because of a minor offense will not, however, be considered 
willful and persistent misconduct if service was otherwise 
honest, faithful and meritorious.  38 C.F.R. § 3.12(d). 

In this case, the evidence reflects that the appellant 
received an other than honorable discharge from military 
service.  His service records reflect that he was on 
unauthorized absence from November 1, 1972, to February 20, 
1973, a period of almost four months.  The appellant has 
maintained that a fellow serviceman had been beaten and the 
appellant's life had been threatened and, as a result, he 
developed post-traumatic stress disorder that, in turn, led 
to the period of unauthorized absence.  However, none of the 
appellant's assertions have been corroborated by independent, 
objective evidence.  The service department does not have any 
report of investigation or other record of the claimed 
incident and the appellant has not provided any medical or 
other evidence tending to establish that he has 
post-traumatic stress disorder or other psychiatric 
disability.  His service medical records do not reflect any 
reference to a psychiatric disability.  In fact, when he was 
examined for separation from military service in April 1973, 
he indicated that he was in perfect health and did not have 
or had never had nervous trouble of any sort and the medical 
examination report reflected a normal psychiatric evaluation.  
Thus, apart from the appellant's own assertions, there is no 
evidence indicating that he had psychiatric problems during 
service that led to the period of unauthorized absence.  

The appellant has maintained that one period of unauthorized 
absence should not constitute persistent misconduct under the 
provisions of 38 C.F.R. § 3.12(d).  However, as noted 
previously, the period of unauthorized absence extended from 
November 1, 1972, to February 20, 1973, a period of almost 
four months.  In the Board's judgment, the type of offense 
committed by the appellant during service as well as the 
duration of the offense constituted willful and persistent 
misconduct as contemplated under 38 C.F.R. § 3.12(d).  Under 
the circumstances, it follows that the appellant's discharge 
from his period of military service was issued under 
dishonorable conditions and is a bar to the receipt of VA 
benefits exclusive of health care benefits under Chapter 17, 
Title 38, United States Code.  

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.
  




ORDER

The character of the appellant's discharge from military 
service constitutes a bar to VA benefits, exclusive of 
benefits under Chapter 17, Title 38, United States Code.  The 
appeal is denied.  



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals




 


